DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 14 and 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. Pub. 2003/0069609).
Regarding claim 26, Thompson discloses an apparatus (e.g. 100) for long term heart rhythm normalization for patients inclined to having atrial fibrillation (e.g. Abstract; ¶¶ 9, 13, 43), configured to be positioned in a body of a patient comprising a first wired electrode placed in a right atrium (e.g. 110) the apparatus senses primary electrical pulses generated in the right atrium (e.g. ¶18) and comprises a sensing unit coupled to the first electrode and also comprises a pulse generator (e.g. 100; ¶18) that generates stimulating pulses in moments related to time of occurrence of sensed primary pulses, the pulse generator is in wired connection with a second electrode (e.g. 129, 131) placed in contact with and stimulates a left atrial appendage of the patient (e.g. ¶19), wherein the pulse generator generates stimulating pulses being delayed in time relative to moments of the primary pulses and further comprising a unit that senses intracardial activation time by a P wave of a heart of the patient, said P wave having a width, for controlling said delay in time of said generated pulses lead to said second electrode and adjusts thereby the width of the P wave to a minimum or close to the minimum (e.g. Abstract, Paragraphs 10, 46 and 49).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Pub. 8,634,919 hereinafter “Hou”) in view of Thompson (U.S. Pub. 2003/0069609).
Regarding claim 11, Hou discloses an apparatus (e.g. 10) for long term heart rhythm normalization for patients inclined to having atrial fibrillation (e.g. Col. 3, ll. 2-4), configured to be positioned in a body of a patient comprising a first leadless electrode placed in a right atrium (e.g. 450; Fig. 4; 40; Fig. 1a) the apparatus senses primary electrical pulses generated in the right atrium (e.g. Col. 6, ll. 15-26) and comprises a sensing unit coupled to the first electrode (e.g. 744; Col. 6, .. 15-26) and also comprises a pulse generator (e.g. 722) that generates stimulating pulses in moments related to time of occurrence of sensed primary pulses, the pulse generator is in leadless connection with a second electrode (e.g. 550; Fig. 4; 50; Fig. 1a) placed in contact with and stimulates a left atrial appendage of the patient (e.g. see Figs. 1a and 4), wherein the pulse generator generates stimulating pulses being delayed in time relative to moments of the primary pulses and further comprising a unit that senses intracardial activation time by a P wave of a heart of the patient (e.g. Col. 12, ll. 60-67). Hou discloses the claimed invention except for explicitly stating that the system controls the delay by sensing and adjusting the p-wave width to a minimum.  However, Thompson teaches a bi-atrial pacing system that it is known to sense the p-wave width and adjust stimulation as set forth in Abstract, Paragaphs 10, 46 and 49 to provide increased stimulation to lower the p-wave to a minimum to reduce fibrillation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Regarding claim 14, meeting the limitations of claim 11 above, Hou further discloses wherein the heart further comprises at least one wall, having an interior and exterior, and in addition to said second electrode at least one additional electrode is coupled to one or more different portions of the exterior of the heart wall at or close to the left atrial appendage, and said pulse generator has at least one further output connected to said at least one additional electrode, by which different portions of the left atrial appendage of the patient are stimulated, and respective slightly differing delay times are associated with the stimulating pulses of the respective outputs (e.g. 553; Fig. 4; “located at or near the left atrial appendage”).
Regarding claim 17, meeting the limitations of claim 11, Hou further discloses wherein said second electrode is part of a leadless stimulating device having a sufficiently small size to be inserted through an opening and placed in the interior of the left atrial appendage of the patient and leads stimulating pulses to an inner wall of the left atrial appendage (e.g. see Fig. 4, “sufficiently sized to fit”).
Claims 18-19, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Thompson as applied to claims 11, 14, 17 and 22-23  in view of Pei et al. (U.S. Pub. 2017/0106191 hereinafter “Pei”).
Regarding claims 18-19, 21 and 24-25, Hou in view of Thompson discloses the claimed invention as disclosed in detail above, but Hou in view of Thompson fails to .
Allowable Subject Matter
Claims 20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792